Case 2:08-cr-00024-BMM Document 144-1 Filed 06/08/21 Page 1of1

1068300-R1
FCI Terminal Island

This is in response to your Regional Administrative Remedy Appeal received in this office on

April 6, 2021, wherein you request re-consideration for Home Confinement under the CARES
Act.

In addition to the institution’s assessment of your criteria for Home Confinement under CARES
Act, we also reviewed your medical condition in the context of COVID-19, and found you meet
the medical-based criteria. Thus, because you were deemed at risk of serious illness from
COVID-19 we support the decision to recommend you for Home Confinement under the CARES
Act at this time. Therefore, your Unit Team is currently working on the Home Confinement
referral to the respective Residential Reentry Office in the area of your release. Please
coordinate with your Unit Team to ascertain the status/date of your Home Confinement referral.

This response is for informational purposes only. If dissatisfied with this response, you may

appeal to the Office of the General Counsel, Bureau of Prisons, 320 First Street, NW,

Washington, D.C., 20534. Your appeal must be received in the General Counsel’s Office within
30 calendar days of the date of this response.

Ww|y ee

Date M. Rios, Regional irecto
